Citation Nr: 1732864	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  13-17 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for low back strain (claimed as muscle pain).

2.  Entitlement to service connection for arthritis of the right leg.

3.  Entitlement to service connection for arthritis of the left leg.

4.  Entitlement to service connection for a toe condition.

5.  Entitlement to service connection for memory loss, claimed as due to undiagnosed illness.

6.  Entitlement to an acquired psychiatric disorder other than PTSD, claimed as service connection for claustrophobia and gephyrophobia (claimed as fear of bridges), to include as due to undiagnosed illness.

7.  Entitlement to service connection for sleep problems, to include as due to undiagnosed illness.  

8.  Entitlement to service connection for menstrual disorders, (also claimed as ectopic pregnancy and birth defects in daughter), including as due to undiagnosed illness.  


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from September 1984 to November 1992, including service in Southwest Asia from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Veteran now resides in the jurisdiction of the Roanoke, Virginia, RO.

A February 2012 rating decision granted service connection for PTSD.  In a June 2013 Supplemental Statement of the Case the RO continued the denial of the claim for service connection for claustrophobia and gephyrophobia (claimed as fear of bridges).

In this case, the evidence is sufficient to allow a grant of service connection for an acquired psychiatric disorder; however there is not sufficient evidence to determine whether a sleep disorder is related to service.  The issues have been listed separately on the title page, as the sleep disorder claim is being remanded for additional development.

The issues of entitlement to service connection for low back strain, entitlement to service connection for arthritis of the right leg, entitlement to service connection for arthritis of the left leg, entitlement to service connection for a toe condition, entitlement to service connection for memory loss, to include as due to undiagnosed illness, entitlement to service connection for sleep problems, and entitlement to service connection for menstrual disorders are  addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A current psychiatric disorder, diagnosed as panic disorder with agoraphobia, is related to service.  


CONCLUSION OF LAW

The criteria for service connection for panic disorder with agoraphobia have been met.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2016); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
 § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Psychoses, but not acquired psychiatric disorders, are listed as a chronic condition under 38 C.F.R. § 3.309 (a).  Therefore, the theory of continuity of symptomatology under 38 C.F.R. § 3.303 (b) does not apply to the claims for service connection for an acquired psychiatric disorder.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

The Veteran asserts that she has fear of bridges and heights due to her experiences s in the Gulf War.  In a January 2010 statement, the Veteran noted that she never had a fear of going over bridges or high places until she came back from the Gulf.  

The Veteran was afforded a VA psychiatric examination in October 2010.  The Veteran reported anxiety when going over bridges.  She reported that she had an extreme reaction to any bridge or high place.  She stated that her anxiety had kept her from doing activities with her children and family.   The Veteran reported that her symptoms had persisted for five years. The examiner diagnosed panic attacks with agoraphobia.  In a January 2011 addendum opinion, the examiner opined that it is at least as likely as not that her panic disorder with agoraphobia is related to specific events during service in Southwest Asia.  Service connection for panic disorder with agoraphobia is warranted, given the competent and probative evidence relating her disability to in-service events.  




ORDER

Service connection for panic disorder with agoraphobia is granted.


REMAND

The Veteran claims service connection for low back strain, arthritis of the left and right leg, a toe condition,  memory loss, including as due to undiagnosed illness, sleep problems, including as due to undiagnosed illness, and menstrual problems, including as due to undiagnosed illness.  

The Veteran asserts that a low back disability is related to sleeping on the floor when she was deployed to the Gulf.  See June 2013 statement.  In January 2011, a VA examiner diagnosed lower back strain, without objective evidence of structural abnormalities.  The examination noted that the Veteran was requested to schedule spine x-rays but did not do the x-rays as requested.  No medical opinion regarding the etiology of a back condition was provided.     

Service treatment records reflect that the Veteran reported leg cramps in September 1993.  At a September 2010 VA examination, the Veteran reported a bilateral knee condition, with onset in 2005.  She reported that her knee injury was secondary to a fall when she was deployed to the Persian Gulf.  An x-ray showed very mild degenerative spurring bilaterally.   The September 2010 examination did not include a medical opinion regarding the etiology of the diagnosed bilateral knee condition.   

A September 1993 medical history reflects that the Veteran reported foot trouble.  A diagnosis of a foot disability was not recorded.  In her service connection claim, the Veteran stated that she has a disability of her left foot, with her toes "constantly swelling."  The Veteran is competent to describe swelling of her toes.  In her June 2013 substantive appeal, the Veteran reported that she injured her toe during the Gulf War due to wearing boots all day.  In her June 2013 substantive appeal, the Veteran reported that she injured her toe during the Gulf War due to wearing boots all day. The January 2010 general examination did not address the nature and etiology of any current toe condition.  A foot examination worksheet was attached to the examination but was not completed.   

With regard to sleep problems, at a January 2011 VA examination the Veteran reported that she was exposed to harmful substances and immunizations, which caused her to experience numerous problems, including sleep problems.  In January 2011, she reported difficulty sleeping for six years.  The report noted that a sleep study confirmed snoring but did not show sleep apnea.  The examiner diagnosed insomnia, likely multifactorial.  

A January 2011 VA examination reflects that the Veteran complained of forgetfulness since about 2007.  On mental status examination, the Veteran scored 30/30.  The examiner opined that no specific complaint of a memory disorder was diagnosed.  The examiner opined that her complaint of forgetfulness may be explained secondary to insomnia.  

In her service connection claim, the Veteran stated that ectopic pregnancy is related to exposures that occurred when she was in Saudi Arabia.  A January 1999 private treatment record reflects a diagnosis of ruptured ectopic pregnancy.  

The January 2010 VA examination did not include an etiology opinion for the knee and back disabilities.  In addition, the Veteran has not been afforded a VA examination for her claimed toe disability.  On remand, an examination should be obtained to address the etiology of current back, left and right leg, and toe conditions.  The Veteran has also not been afforded a VA examination to determine whether sleep problems, memory problems, or menstrual problems are due to manifestations of undiagnosed illness.  VA regulation provides that fatigue, neuropsychological signs and symptoms, and menstrual disorders may be signs or symptoms of undiagnosed illness.  See 38 § 3.317(b).  A medical opinion addressing the provisions of undiagnosed illness should be obtained.


 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for a back disability.  The claims file must be made available to, and reviewed by, the examiner.

(a) The examiner should diagnose any current back disability.

(b)  The examiner should provide an opinion as to whether a current back disability is at least as likely as not related to service, including immunizations administered in service.  

(c) The examiner should provide a complete rationale for the opinion, with references to the record.  If an opinion cannot be expressed without resort to speculation, the examiner should explain why this is the case.

2.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of arthritis of the legs.  The claims file must be made available to, and reviewed by, the examiner.

(a) The examiner should diagnose all current disabilities of the right and left leg.

(b) The examiner should obtain a complete history from the Veteran regarding her history of right and left leg symptoms.  

(c) The examiner should provide an opinion as to whether a current back disability is at least as likely as not related to service.

The examiner should address the Veteran's complaint of leg cramps, noted on a periodic examination in September 1993.  

(d) The examiner should provide a complete rationale for the opinion, with references to the record.  If an opinion cannot be expressed without resort to speculation, the examiner should explain why this is the case.

3.  Schedule the Veteran for a VA examination of her feet.    The claims file must be made available to, and reviewed by, the examiner.

(a) The examiner should diagnose any current disability of the feet and/or toes.  

(b) The examiner should obtain a complete history from the Veteran regarding her history of foot and toe symptoms.   

(c) The examiner should provide an opinion as to whether a current foot or toe disability is at least as likely as not related to service.

The examiner should address the Veteran's complaint of foot trouble, noted on a periodic examination in September 1993.  The examiner should also consider the Veteran's June 2013 statement, indicating that her toes were injured due to wearing boots. 

(d) The examiner should provide a complete rationale for the opinion, with references to the record.  If an opinion cannot be expressed without resort to speculation, the examiner should explain why this is the case.

4.  Schedule the Veteran for a VA Gulf War Protocol examination to determine the nature and etiology any disability manifested by sleep problems, memory loss, and menstrual disorder.  The claims file should be made available, and reviewed by, the examiner. 

(a) Are the Veteran's current reports of sleep problems due to a medically unexplained chronic multi-symptom illness or an otherwise undiagnosed illness?

(b) If a chronic sleep disorder is present, is such disorder attributable to a known clinical diagnosis, or is there otherwise a medical explanation for such illness?  If there is a known diagnosis, please state the diagnosis.

(c) Is the Veteran's memory loss due to a medically unexplained chronic multi-symptoms illness or an otherwise undiagnosed illness?

(d) If a chronic memory loss disorder is present, is such disorder attributable to a known clinical diagnosis, or is there otherwise an explanation for such disorder?  If there is a known diagnosis, please state the diagnosis.

(e) If a current menstrual disorder is present, is such disorder attributable to a known clinical diagnosis, or is there otherwise an explanation for such disorder?  If there is a known diagnosis, please state the diagnosis.

(f) The examiner should provide a complete rationale for the opinions, with references to the record.   If an opinion cannot be expressed without resort to speculation, the examiner should explain why this is the case.

5.  Then, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


